TAMILIA, Judge.
The Commonwealth of Pennsylvania, through its Attorney General, appeals from the March 6, 1996 decree dismissing its exceptions to and making final the October 2, 1995 Order directing Helen Colwell, co-executor of the estate of appellee Kenneth C. Hewitt and life tenant of the realty in question, to place the proceeds from the sale of said realty in trust for Colwell’s lifetime. The decree further directed that upon Col-well’s demise the corpus would pass to specified charities in accordance with terms of Hewitt’s will.
Appellant contends the court erred by directing the proceeds be held in trust pursuant to 20 Pa.C.S. § 6113, Limited estates in personalty and in the proceeds of the conversion of real estate, instead of distributing the money through the residuary clause to the testator’s already existing charitable remainder unitrust (CRUT). Appellant avers testator did not intend to allow Colwell to convert her life estate into cash and, moreover, did intend that the proceeds from the sale of the condominium would pass through the residuary clause of his will to the CRUT. Lastly, appellant argues the trial court’s directive that a separate trust be created in *1186which to deposit Colwell’s proceeds from the sale, rather than depositing the sum in the CRUT, resulted in unfavorable tax consequences.
With minimal caselaw to consider, we are guided by the polestar that the testator’s intent is paramount. See Deed of Trust of Grant McCargo, 438 Pa.Super. 570, 652 A.2d 1330 (1994), reargument denied, January 27, 1995. Decedent’s will, dated .January 2, 1991, provided Helen Colwell, his constant companion and confidant beginning in 1980, with a life estate in his apartment.1 The decedent, who died on December 17, 1992 and was a retired senior vice-president of Mellon Bank’s trust department, appointed Colwell and Mellon Bank as his co-executors. Decedent’s original trust was created in 1961 and thereafter amended in 1985, 1990 and 1991. Pursuant to the 1991 amendment, a unitrust was created (CRUT) naming Col-well, if she survived settlor, as a beneficiary and, upon her demise, distributing any remaining money to Princeton University, Harvard Business School, Mercersburg Academy, Allegheny General Hospital and the East Liberty Presbyterian Church. Hewitt’s 1991 will also directed that upon Colwell’s demise the proceeds from the sale of the apartment were to be included in his residuary estate and distributed to the charitable institutions as set forth in Article III, entitled Colwell-Hewitt Unitrust.
It is clear from the testator’s will, trust, and amendments thereto, Hewitt’s primary concern was to care for his friend Colwell and, following her demise, distribute what remained of his estate to specified charities. Contrary to appellant’s position, it is obvious Colwell was the primary object of the testator’s bounty. Colwell expressed her intent to accept the life estate but then, along with co-executor Mellon Bank, exercised their statutory right to sell the real estate in question. The problem arises with the distribution of the sale proceeds of $155,000: The executors distributed $76,199.55 to Colwell, said amount representing the calculated value of her life estate, using a factor of .50839. This amount was ordered deposited in a trust, to be used for Colwell’s benefit during her lifetime and upon her demise, to pass outright to the charities. The remaining proceeds from the sale, $78,800.05 was added to the corpus of the CRUT to be held by Colwell as trustee and beneficiary for her lifetime and to thereafter pass to charities. The question before us is whether Colwell’s life interest should have been reduced to a dollar amount and held in a separate trust other than the CRUT.
The factual scenario with which we are faced is unique in that life tenant and co-executor authorizing the sale are one and the same. In a fairly recent case, In re Salvia’s Estate, 12 Fiduciary 2d 115 (1992), the court found the widow/life tenant, with the co-executors’ cooperation, could sell the realty and enjoy the net proceeds with the amount remaining at her death to pass to their children in accordance with husband’s will. In Salvia, as here, the testator’s intent has been satisfied. In the matter before us, Colwell’s current day-to-day needs are being satisfied as the testator so desired, and the charities will receive that which remains following Col-well’s death. Appellant has provided this Court with no support for its argument the life tenant was prohibited from selling her life estate: Accordingly, in the spirit of the principles encouraging the free alienation of realty and the implementation of the testator’s intent, we agree appellee was entitled to sell her interest in the Hewitt realty. Having allowed the sale, the court nonetheless recognized its obligation to carry out the testator’s intent to safeguard the beneficiaries’ interests and directed the proceeds from the sale to be placed in trust for the benefit of the trust beneficiary (Colwell) and the charitable remaindermen. The court directed the proceeds from the sale of the life estate, which was in reality “sold” to the estate which resold the apartment outright, be placed in a separate trust for Colwell’s lifetime with any remaining funds to pass through the residuary to the charities indicated. Because the settlor’s ultimate intent has been satisfied, we agree the trial court neither abused its discretion nor committed an error of law by allowing the proceeds to *1187be placed in a trust other than the CRUT. See 20 Pa.C.S. § 6113.
As to any alleged negative tax consequences, because we agree the testator’s general intent has been satisfied, the tax consequences flowing from the placement of the proceeds from the sale of the decedent’s realty are legitimate. The remaindermen are entitled to receive that which remains after the needs of Colwell, testator’s primary beneficiary, have been satisfied. Nothing has been done to defeat that end.
Having found appellant’s arguments devoid of merit, we affirm the decree entered March 6,1996.
Decree affirmed.
JOHNSON, J., dissents.

. Although referred to as an apartment, decedent actually owned the real estate in question.